TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2018



                                     NO. 03-18-00563-CV


                                        A. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


            APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final decree of termination signed by the district court on August 13,

2018. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.